DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRAMER (US 2010/0244781).
 	Regarding claim 1, KRAMER discloses an electronic power conversion apparatus for charging and discharging batteries (¶ 0002, 0045), the apparatus comprising: 
 	a first switching circuit (407 and/or 108, Fig. 4) to be coupled to an external power supply or an external load (¶ 0002, 0045, 0048: coupled to the circuit bus); 
 	a second switching circuit (402 and/or 101) to be coupled to a battery (¶ 0044-0045: e.g., Lithium-ion battery with multiple cells), the first and second switching circuits being a bidirectional switching circuit (¶ 0045: i.e., for use with the bi-directional converter); 

 	a control circuit (¶ 0015, 0050) coupled to control switching of the first switching circuit and second switching circuit to operate in a charge mode or a discharge mode (¶ 0062-0064, 0089-0091).
 	Regarding claim 2, KRAMER discloses when operating in the charge mode, a first current flows from the power supply to the battery through the first switching circuit and the second switching circuit in a first direction, and wherein when operating in the discharge mode, a second current flows from the battery to the external load through the first switching circuit and the second switching circuit in a second direction (¶ 0048, 0062-0064, 0086-0090).
 	Regarding claim 5, KRAMER discloses a set of a plurality of fourth switching circuits between the second switching circuit and the battery (e.g., 102, 202, 201, and/or 301, Fig. 4).
 	Regarding claim 6, KRAMER discloses each of the fourth switching circuits corresponds to one of a plurality of battery cell packages of the battery, and wherein each of the battery cell packages includes one or more battery cells (102 corresponds to cell #1, and 202 corresponds to cell #2 as shown in Fig. 4).
 	Regarding claim 7, KRAMER discloses the fourth switching circuits enable the battery packets to operate in a self-balance mode to self-balance energy stored therein amongst each other (¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches).
 	Regarding claim 8, KRAMER discloses when operating in the self-balance mode, the first switching circuit and the second switch circuit are switched off, while the fourth switching 
 	Regarding claim 19, KRAMER discloses a method of controlling an electronic power conversion system (¶ 0002, 0045), the method comprising: 
 	selecting an operating mode from a plurality of operating modes for a power converter module (¶ 0062-0064), the power converter module comprising a first circuit comprising a first plurality of bidirectional switches coupled in parallel (107, 207, 307, 407, 507, Fig. 4), a second circuit comprising a second plurality of bidirectional switches coupled in parallel (102, 202, 302, 402, 502, Fig. 4), and a converter circuit coupling the first and the second circuit (comprising TX1, Q1, and Q2, Fig. 4); 
 	identifying, for the first circuit, one or more DC bus connections, wherein each of the DC bus connections is coupled to a bidirectional switch of the first plurality of bidirectional switches (e.g., identifying the ‘BUS+’ or ‘CAP+’, Fig. 4); 
 	identifying, for the second circuit, one or more battery cell package connections, wherein each of the battery cell package connections is coupled to a bidirectional switch of the second plurality of bidirectional switches (e.g., identifying ‘CELL1+’ or ‘CELL2+’, Fig. 4); 
 	determining a configuration of the first and second circuits based on the operating mode, the identified external connections and the identified battery cell packages; and initiating the selected operating mode by setting a state of each switch of the first and second circuits based on the determined configuration (¶ 0048, 0062-0064, 0086-0090).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER as applied to claims 1, 2, 5-8, and 19 above, and further in view of MCANDREWS (US 5,886,503).
	Regarding claim 3, KRAMER discloses the apparatus as applied to claim 1 but fails to disclose a third switching circuit controlled by the control circuit and coupled to the power converter circuit; and an internal load coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load operate 
 	Regarding claim 4, KRAMER as modified by MCANDREWS teaches when operating in the self-inspection mode, the first switching circuit is switched off while the second and third switching circuits are switched on, such that the battery is discharged to the internal load (MCANDREWS, col 7, l. 51 – col 8, l. 9).
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER as applied to claims 1, 2, 5-8, and 19 above, and further in view of GREENING (US 2009/0325056).
  	Regarding claim 9, KRAMER discloses the apparatus as applied to claim 1 and further discloses the converter supports bi-directional power flow between the first switching circuit and the second switching circuit (¶ 0045-0046). KRAMER fails to disclose the power converter circuit comprises a buck-boost type converter. GREENING discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of KRAMER by utilizing a buck-boost type converter in order to utilize the known power conversion characteristics of buck-boost type converters.
Regarding claim 20, KRAMER as modified by GREENING teaches the power converter circuit comprises a buck-boost type converter (GREENING, 108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043), wherein the buck-boost type converter supports bi-directional power flow between the first plurality of bidirectional switches and the second plurality of bidirectional switches (KRAMER, ¶ 0045-0046).
Claims 10, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ (US 2017/0339804) in view of KRAMER.
	Regarding claim 10, INGALZ discloses an electronic rack (100, Fig. 1), comprising: 
 	a stack of server chassis, each server chassis including one or more servers (¶ 0017-0022); 
 	a power supply coupled to the server chassis to provide power to the servers (120, Fig. 1; ¶ 0022-0023); 
 	a battery backup unit (BBU) (130), wherein the BBU is configured to provide power to the servers when the power supply is unavailable (¶ 0023).
 	INGALZ fails to disclose the battery backup unit having a plurality of battery cell packages and each battery cell package containing one or more battery cells; and a power converter as recited.
 	KRAMER discloses the battery backup unit having a plurality of battery cell packages (modules # 1-4 as shown in Fig. 4) and each battery cell package containing one or more battery cells (¶ 0006, 0046); and
 	a power converter (as shown in Fig. 4) coupled between the BBU and the power supply or the servers (including the converter of KRAMER in the electronic rack of INGALZ would 
 	a first switching circuit (407 and/or 108, Fig. 4) coupled to the power supply or servers (¶ 0002, 0045, 0048: coupled to the circuit bus; including the converter of KRAMER in the electronic rack of INGALZ would provide the first switching circuit coupled to the power supply and servers), 
 	a second switching circuit (402 and/or 101) coupled to the battery (¶ 0044-0045: e.g., Lithium-ion battery with multiple cells), the first and second switching circuits being a bidirectional switching circuit (¶ 0045: i.e., for use with the bi-directional converter), 
 	a power converter circuit coupled between the first switching circuit and second switching circuit (¶ 0045-0046: comprising transformer TX1 and two switches Q1 and Q2), and 
 	a control circuit (¶ 0015, 0050) coupled to control switching of the first switching circuit and second switching circuit to operate in a charge mode or a discharge mode (¶ 0062-0064, 0089-0091).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of battery cell packages and the power converter as recited in order to extend battery life (KRAMER, ¶ 0007).
 	Regarding claim 11, INGALZ as modified by KRAMER teaches when operating in the charge mode, a first current flows from the power supply to the battery through the first switching circuit and the second switching circuit in a first direction, and wherein when operating in the discharge mode, a second current flows from the battery to the externa, load through the first switching circuit and the second switching circuit in a second direction (KRAMER, ¶ 0048, 0062-0064, 0086-0090).
Regarding claim 14, INGALZ as modified by KRAMER teaches the power converter further comprises a set of a plurality of fourth switching circuits between the second switching circuit and the battery (KRAMER, e.g., 102, 202, 201, and/or 301, Fig. 4).
 	Regarding claim 15, INGALZ as modified by KRAMER teaches each of the fourth switching circuits corresponds to one of a plurality of battery cell packages of the battery, and wherein each of the battery cell packages includes one or more battery cells (KRAMER, 102 corresponds to cell #1, and 202 corresponds to cell #2 as shown in Fig. 4).
 	Regarding claim 16, INGALZ as modified by KRAMER teaches the fourth switching circuits enable the battery packets to operate in a self-balance mode to self-balance energy stored therein amongst each other (KRAMER, ¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches).
 	Regarding claim 17, INGALZ as modified by KRAMER teaches when operating in the self-balance mode, the first switching circuit and the second switch circuit are switched off, while the fourth switching circuits are switched on (KRAMER, ¶ 0081-0084, 0088: the first and second switching circuits are switched off, e.g., when transferring energy from one cell to another in the self-balance mode).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ in view of KRAMER as applied to claims 10, 11, and 14-17 above, and further in view of MCANDREWS.
	Regarding claim 12, INGALZ as modified by KRAMER teaches the electronic rack as applied to claim 10 but fails to disclose the power converter further comprises: a third switching circuit controlled by the control circuit and coupled to the power converter circuit; and an internal load coupled to the third switching circuit, wherein the third switching circuit is 
 	Regarding claim 13, INGALZ as modified by KRAMER and MCANDREWS teaches when operating in the self-inspection mode, the first switching circuit is switched off while the second and third switching circuits are switched on, such that the battery is discharged to the internal load (MCANDREWS, col 7, l. 51 – col 8, l. 9).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ in view of KRAMER as applied to claims 10, 11, and 14-17 above, and further in view of GREENING.
	Regarding claim 18, INGALZ as modified by KRAMER teaches the electronic rack as applied to claim 10, and KRAMER further discloses the buck-boost type converter supports bi-directional power flow between the first switching circuit and the second switching circuit (¶ 0045-0046). INGALZ as modified by KRAMER fails to disclose the power converter circuit comprises a buck-boost type converter. GREENING discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043). It would have been obvious to one of ordinary skill in the art at the time of the 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 6, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 6, 2021